Citation Nr: 1729477	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  08-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to an increased evaluation in excess of 20 percent for service-connected diabetes.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel




INTRODUCTION

The Veteran had active service in the Marine Corps from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2010, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for April 13, 2011, in Roanoke, Virginia.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in March 2011.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board most recently remanded the Veteran's claims for further development in September 2016.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999). 


FINDINGS OF FACT

1.  There is no current diagnosis of chronic fatigue syndrome.

2.  For the period prior to October 15, 2012, the Veteran's diabetes mellitus, type II, has not required regulation of activities.

3.  For the period on and after October 15, 2012, the Veteran's diabetes mellitus, type II, required insulin, restricted diet, and a regulation of activities.





CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome has not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met or approximated for the period before October 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

3.  Affording the Veteran the benefit of the doubt, the criteria for an evaluation of 40 percent for diabetes mellitus have been met or approximated for the period on and after October 15, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for chronic fatigue syndrome

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

The Veteran contends that he has suffered from fatigue after service, and has also indicated that chronic fatigue may be the result of his service-connected diabetes or nonservice-connected congestive heart failure.  Unfortunately, however, the evidence fails to demonstrate a current disability for purposes of service connection.  See Holton, supra.

The medical evidence of record does not reflect a diagnosis of chronic fatigue syndrome or any current disability manifested by fatigue.  In a January 2017 VA examination report, the examiner opined that the present examination and history does not support a current diagnosis related to the claim of chronic fatigue syndrome.  Further, the examiner indicated that Veteran does not and has never been diagnosed with chronic fatigue syndrome.  He noted that the Veteran does not have any findings, signs, and symptoms attributable to chronic fatigue syndrome.  Importantly, the examiner noted that the "Veteran is currently diagnosed with multiple medical conditions, each of which could produce the symptoms of persistent fatigue."

The January 2017 examination report reflects that the examiner reviewed the claims file, and obtained a history as related by the Veteran.  As such, the Board finds that the examiner was fully informed of the relevant facts.  More importantly, the dispositive issue is whether the examiner found the existence of a current disability, for which a contemporaneous examination was provided.  

In support of his claim, the Veteran has complained of episodic fatigue, and has complained of feeling lethargic after service.  See March 2012 VA treatment record; October 2009 VA examination.  The Veteran's stepson has also reported that the Veteran becomes lethargic after getting a glass of water or after getting something to eat.  See May 2009 Buddy Statement.

Although the Veteran is competent to report feeling fatigued, lethargic, and exhausted after service, the Board finds that he and his stepson are not competent to provide an opinion as to whether such symptoms are attributable to chronic fatigue syndrome or any other disability manifested by fatigue, as it is a complex medical determination based upon internal medical processes and not capable of lay observation.  The Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such an opinion.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  Further, the Veteran is not reporting a contemporaneous diagnosis, and there is no subsequent diagnosis to support the Veteran's lay statements.  Jandreau, 492 F.3d at 1377.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, as the January 2017 examiner observed, it appears that the Veteran's fatigue is a symptom of other disabilities, rather than a separately ratable disability for which the Board could award service connection.  See Holton, supra; cf. Velez v. Shinseki, 23 Vet.App. 199, 204 (2009) (holding that the Board must determine whether the evidence "truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter." (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008))); 38 C.F.R. § 3.310(a).  Given that the evidence does not show that the Veteran has a disability manifested by fatigue at any time during the pendency of his claim, or prior to the claim, the Board finds that the Veteran is not entitled to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that '[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board concludes that service connection for chronic fatigue syndrome or any other disability manifested by fatigue is not warranted.

Increased rating for service-connected diabetes

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, the Veteran's service-connected diabetes mellitus is currently assigned a 20 percent evaluation under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).  Under that DC, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Under Note 1 to DC 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has separately rated the complications of diabetes mellitus, including peripheral neuropathy of with loss of use of both feet, currently rated as 100 percent disabling; and erectile dysfunction, currently rated as noncompensable.

Here, throughout the appeal period, the Veteran has required insulin and a restricted diet.  To entitle him to a higher rating, the evidence must show that the Veteran additionally requires a regulation of activities. 

In order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id. at 362 (quoting DC 7913 (defining the term within the criteria for a 100 percent rating)). 

For the period prior to October 15, 2012, the evidence establishes that the Veteran's diabetes mellitus required insulin and a restricted diet during this period, but not a regulation of his activities.  Specifically, the Veteran's May 2008 VA treatment record shows that he was not restricted from performing strenuous activities.  In June 2008, the VA treatment record shows that the Veteran had a limited ability to exercise, but was encouraged to increase his physical activity.  Additionally, during an August 2008 VA examination, the examiner noted that the Veteran was instructed to follow a restricted or special diet; however, the Veteran was not restricted in his ability to perform strenuous activity.  Once again, in a January 2010 VA examination the examiner noted that the Veteran was instructed to follow a restricted or special diet.  However, he was not restricted in his ability to perform strenuous activities.  Thus, because the evidence does not show that the Veteran was required to restrict his activities because of his diabetes mellitus, a rating in excess of 20 percent is unwarranted for the period prior to October 15, 2012.  See 38 C.F.R. § 4.119, DC 7913. 

However, the Board notes that the Veteran's primary care physician drafted a medical opinion dated October 15, 2012.  In that opinion, the physician noted that the Veteran has a 10-year history of diabetes that is associated with multiple medical problems that impaired his functional capacity.  The physician stated that that the Veteran "has significant peripheral neuropathy related to his diabetes, affecting sensation in his feet and affecting his ability to walk safely" and noted that the Veteran used a wheeled walker and that he was at risk for falls.  The physician stated that the Veteran required insulin therapy, is on a diabetic diet, and noted that the Veteran's "activities are markedly restricted by his diabetes and its complications."  

The Board finds that the 2012 opinion is reasonably read to demonstrate that the Veteran required a restriction of activities.  Although the physician did not specifically state that the diabetes alone required a regulation of activities, the Board will resolve reasonable doubt in the Veteran's favor.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).

The Board also notes that recently, in a January 2017 VA examination, the VA examiner checked a box noting that the Veteran did not require restriction of activities.  In light of the 2012 opinion contending otherwise, the Board finds that this summary conclusion, without any evidence that the Veteran's condition has improved, is entitled to minimal probative value.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran required insulin, restricted diet, and a regulation of his activities due to his service-connected diabetes for the period on and after October 15, 2012, and thus, met the criteria for a 40 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board also finds that criteria for an even higher rating is unwarranted.  The evidence does not reflect, and the Veteran does not contend, that his diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against a disability rating of 60 percent or higher.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

1.  Entitlement to service connection for chronic fatigue syndrome is denied.

2.  Entitlement to an increased evaluation in excess of 20 percent for service-connected diabetes is denied for the period prior to October 15, 2012.

3.  Entitlement to an increased evaluation of 40 percent - but no higher - for the period on and after October 15, 2012 is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


